Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 1 of 10 PageID: 249




NOT FOR PUBLICATION

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

                                                       :
    PARIKH WORLDWIDE MEDIA, LLC, et al.,               :
                                                       :
                    Plaintiffs,                        :        Civil No. 20-01185 (RBK/JS)
                                                       :
              v.                                       :        OPINION
                                                       :
    GOPI SHETH,                                        :
                                                       :
                    Defendant.                         :
                                                       :
                                                       :

KUGLER, United States District Judge:

          This matter comes before the Court upon Defendant’s Motion to Dismiss Plaintiffs’

Complaint (Doc. 13). For the reasons stated herein, the Motion to Dismiss is DENIED.

I.        Background

          This action arises out of a trademark dispute. Plaintiffs are Parikh Woldwide Media, LLC

and News India USA, LLC. News India publishes weekly newspapers and television for Indian

communities. (Doc. 11, “Compl.” 1 ¶8.) In connection with their publication, News India uses its

registered trademark “DESI TALK.” (Compl. ¶8.) Parikh Worldwide Media owns the registered

trademark “NEWS INDIA TIMES” and the website www.newsindiatimes.com. (Compl. ¶9.) The

Court references the marks “DESI TALK” and “NEWS INDIA TIMES” together as the “Desi

Marks.”




1
    The operative Complaint is the “Amended Complaint” (Doc. 11).

                                                   1
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 2 of 10 PageID: 250




        Defendant is Neerai Sheth, an individual who also maintains two websites related to news

for Indian communities. 2 Plaintiffs allege that Defendant “illegally and improperly infring[ed] the

Desi Marks by apparently ‘scraping’ news articles and by extension Plaintiffs’ intellectual property

from the websites and displaying them on his own infringing sites, www.desiworldtv.com and

www.desitweets.com” without authorization. (Compl. ¶13.) Plaintiffs plead that the scraped

articles published on Defendant’s websites include the Desi Marks in the body and byline of the

articles in “an intentional and blatant effort to confuse the public into believing the posts belonged

to Plaintiffs.” (Compl. ¶15.) Plaintiffs contend that Defendant also listed himself as the author and

photographer of the articles and pictures on the website. (Compl. ¶17.)

        On February 3, 2020, Plaintiffs brought the current suit against Defendant. The Amended

Complaint asserts causes of action for (1) federal trademark infringement in violation of 15 U.S.C.

§ 1114; (2) false designation of origin in violation of 15 U.S.C. § 1125(a); (3) unfair competition

in violation of 15 U.S.C. § 1125(a); (4) improper use and registration of website name in violation

of 15 U.S.C. § 1125(d); (5) trademark dilution in violation of 15 U.S.C. § 1125(c) and common

law; and (6) statutory unfair competition and trademark infringement in violation of N.J.S.A. §

56:4–1.

II.     Legal Standard

        When deciding a motion to dismiss a claim pursuant to Federal Rule of Civil Procedure

12(b)(6), the court limits its review to the face of the complaint. Barefoot Architect, Inc. v. Bunge,

632 F.3d 822, 835 (3d Cir. 2011). The Court must accept as true all well-pleaded factual allegations

and must construe them in the light most favorable to the nonmoving party. Phillips v. Cnty of

Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). In other words, a complaint is sufficient if it contains


2
 Plaintiffs refer to the Defendant as “Gopi Sheth,” however, Defendant maintains that he has been
erroneously sued as “Gopi Sheth.” (Mot. at 1.)

                                                   2
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 3 of 10 PageID: 251




enough factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). “The inquiry is not whether a party will ultimately prevail in a trial on the merits, but

whether [he or she] should be afforded an opportunity to offer evidence in support of [his or her]

claims. In re Rockefeller Ctr. Prop., Inc., 311 F.3d 198, 215 (3d Cir. 2002). However, legal

conclusions and “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

        To determine whether a complaint is plausible on its face, courts conduct a three-part

analysis. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must

“tak[e] note of the elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at

675). Second, the court should identify allegations that, “because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at

680). Finally, “where there are well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an entitlement for relief.” Id.

(quoting Iqbal, 556 U.S. at 680). This plausibility determination is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. A claim cannot survive where a court can infer only that a claim is merely possible

rather than plausible. Id.

III.    Discussion

        A. Lanham Act Claims

        Defendant first moves to dismiss Plaintiffs’ claims for trademark infringement, unfair

competition, and false designation of origin brought under 15 U.S.C. § 1114 and 15 U.S.C. §

1125(a). In the Third Circuit, in order to state a claim under Section 1125(a) of the Lanham Act, a



                                                  3
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 4 of 10 PageID: 252




plaintiff must plead the following four elements: (1) the mark is valid and legally protectable; (2)

plaintiff owns the mark; (3) the defendant used the mark in interstate commerce; and (4) the

defendant’s use of the mark to identify goods or services causes a likelihood of confusion. Fisons

Horticulture, Inc. v. Vigoro Indus., Inc., 30 F.3d 466, 472 (3d Cir. 1994). The trademark

infringement, unfair competition, and false designation of origin claims are measured by identical

standards. Food Sciences Corp. v. Nagler, No. 09-1798, 2010 WL 4226531, at *2 (D.N.J. Oct. 20,

2010) (citing A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.2d 198, 210 (3d Cir.

2000)). 3 Defendant moves to dismiss these claims, focusing on the fourth required element—

Defendant argues that Plaintiffs have failed to plead that Defendant used the “trademarks in a

manner that [was] likely to cause confusion.” (Mot. at 6.) Defendant argues two points: (1) that

the term “desi” is generic and not subject to protection and (2) that Plaintiffs are attempting to

improperly pass off copyright claims as trademark claims. The Court addresses each argument.

        First, Defendant argues that the word “desi” is generic, and therefore the Desi Marks are

not entitled to protection. To function as a trademark, “a term must be . . . an indicator of source,

sponsorship, approval[,] or affiliation.” Dranoff-Perlstein Assocs. v. Sklar, 967 F.2d 852, 855–56

(3d Cir. 1992) (internal citation and quotation omitted). This is otherwise known as a term’s

“distinctiveness.” Marks are often classified in categories of generally increasing distinctiveness:

“following the classic formulation . . . they may be (1) generic; (2) descriptive; (3) suggestive; (4)


3
  Additionally, courts analyze New Jersey unfair competition claims as parallel to those under the Lanham
Act. N.J.S.A. § 56:6–1 creates liability on any “merchant, firm or corporation” who “appropriate[s] for
his or their own use a name, brand, trade-mark, reputation or goodwill of any maker in whose product
such merchant, firm or corporation deals.” NJ.S.A. 56:4-1. “To state a claim for unfair competition under
[this] statute, a plaintiff must allege that (1) the mark at issue is valid and legally protectable; (2) the mark
is owned by the plaintiff; (3) the defendant used the mark in commerce on or in connection with any
goods or services or container for goods; and (4) this ‘use’ was in a manner likely to create confusion
concerning the origin of the goods or services.” Bambi Baby.com Corp. v. Madonna Ventures, Inc., Civ.
No. 18-12669, 2019 WL 2337447, at *8 (D.N.J. June 3, 2019) (internal quotations omitted).


                                                       4
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 5 of 10 PageID: 253




arbitrary; or (5) fanciful.” Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992). The

latter three categories of marks, “because their intrinsic nature serves to identify a particular source

of a product, are deemed inherently distinctive and are entitled to protection.” Id. Conversely,

generic marks, “those that refe[r] to the genus of which the particular product is a species” are not

registrable as trademarks. Id. at 768. In the middle are “descriptive marks,” which are marks that

“are merely descriptive of a product[.]” Id. Typically, descriptive marks are not inherently

distinctive” and therefore cannot be protected. Id. However, descriptive marks may receive

protection if a party can prove that they have “acquired secondary meaning.” Id.

        Defendant argues that Plaintiffs’ marks include the word “desi,” which is a generic term

that is “descriptive of a person of Indian descent that is living outside of India.” (Mot. at 7.) The

Court finds this argument unpersuasive. First, as Plaintiffs point out, Plaintiffs do not claim

trademarks in merely the word “desi.” Rather, Plaintiffs claim trademarks in the terms “Desi Talk”

and “News India Times.” (Opp. at 7.) Accordingly, there is more to the Plaintiffs’ marks than just

a singular “generic” term. Moreover, courts in this Circuit have held that whether a term is properly

categorized as generic or descriptive and whether that term has acquired secondary meaning are

questions of fact. E.T. Browne Drug Co. v. Cococare Prods., Inc., 538 F.2d 185, 192 (3d Cir.2008);

see also Holy Spirit Assoc. for Unification of World Christianity v. World Peace, No. 18-1508,

2019 WL 3297469 (M.D. Pa. July 22, 2019) (“whether the . . . symbol is a generic religious symbol

or a descriptive term under the Lanham Act present factual issues which cannot be resolved in the

context of a motion to dismiss[.]”). Accordingly, because the issue of “genericness” is a fact

question, it would be inappropriate for the Court to make such a determination on a motion to

dismiss. Instead, the only issue the Court must decide at this juncture is whether Plaintiffs have




                                                   5
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 6 of 10 PageID: 254




pleaded sufficient facts to establish that, if found descriptive, the phrases “Desi Talk” and “News

India Times” have acquired secondary meaning.

       The Court finds that the Complaint contains sufficient allegations to support a finding that

the Desi Marks have acquired secondary meaning. The Complaint pleads that Plaintiffs have been

using the Desi Marks since 1999—over twenty years. (Compl. ¶8.) Plaintiffs additionally plead

that they have “continually operated their businesses under the Desi Marks and use [them] on a

national level and in interstate commerce, including on their websites, promotional materials, and

social media for many years[.]” (Compl. ¶10.) Plaintiffs pleads that they have spent “significant

sums of money of the promotion of the Desi Marks and their businesses.” (Compl. ¶11.) Thus,

taken together, the Court finds that Plaintiffs plead sufficient facts to support a finding that the

Desi Marks have acquired secondary meaning.

       Second, Defendant argues that Plaintiffs’ claims impermissibly attempt to pass off the

alleged copying of copyrighted materials as trademark infringement. (Mot. at 11–12.) In other

words, Defendant argues that Plaintiffs’ claims are actually copyright claims, rather than

trademark claims. (See id.) Defendant’s argument relies on the Supreme Court’s decision in Dastar

Corp. v. Twentieth Century Fox, 539 U.S. 23, 37 (2003). However, Defendant’s reliance on Dastar

is misplaced. In Dastar, a television series producer brought copyright and Lanham Act claims

against its competitor after the competitor sold modified copies of the producer’s TV series as its

own, without proper credit. Id. The District Court and the Ninth Circuit found that this “bodily

appropriation” of the series was sufficient to establish reverse passing off under the Lanham Act.

Id. However, the Supreme Court reversed, holding that “Section 43(a) of the Lanham Act does not

prevent the unaccredited copying of an uncopyrighted work.” Id. at 23. In so holding, the Court

noted that the producer’s claim “would undoubtedly be sustained if [the competitor] had brought



                                                 6
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 7 of 10 PageID: 255




some of [the plaintiff’s] videotapes and merely repackaged them as its own.” Id. However ,the

competitor had also “copied [the series], made modifications (arguably minor), and produced its

very own series of videotapes.” Id. Accordingly, whether a claim is barred under Dastar is largely

a fact-intensive inquiry. Dastar arose in the context of a summary judgment motion after the parties

were allowed to develop a factual record.

        In the present case, the parties have not had the opportunity to develop a factual record

regarding the extent of the copying and any modifications of the website materials. The Court finds

it would be premature to make such a determination before any factual discovery has occurred.

Additionally, the Complaint’s allegations do go beyond simply claiming that Defendant copied

Plaintiffs’ articles, as was the case in Dastar. See id. Plaintiffs also allege that Defendant utilized

and displayed Plaintiffs’ marks on Defendant’s website in an attempt to confuse the public and

drive traffic away from Plaintiffs’ websites. These allegations tend to establish that Plaintiffs seek

recourse for the confusion of the origin of Plaintiffs’ content, not the unattributed copying of

Plaintiffs’ articles. Accordingly, the Court finds that, at this time, Plaintiffs’ claim is not precluded

by Dastar. This finding, however, does not preclude Defendant from re-raising this argument after

fact discovery.

        In sum, the Court finds that Plaintiffs have stated a claim for trademark infringement, unfair

competition, and false designation of origin under the Lanham Act. 4 Accordingly, the Motion to

Dismiss these claims is DENIED.

        B. Trademark Dilution Claims under 15 U.S.C. § 1125(c)

        Defendant next moves to dismiss Plaintiffs’ claims for trademark dilution under 15 U.S.C.

§ 1125(c) and New Jersey common law. Defendant argues that the claims fail because “only


4
 Because Defendant does not challenge any other element of these claims, the Court ends its analysis
here.

                                                   7
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 8 of 10 PageID: 256




‘famous’ marks are protected from dilution,” and the Desi Marks are not famous. (Mot. at 12–13.)

       The Lanham Act provides that “the owner of a famous mark that is distinctive . . . shall be

entitled to an injunction against another person who . . . commences use of a mark or trade name

in commerce that is likely to cause dilution[.]” 15 U.S.C. § 1125(c). A mark is “famous” if it is

“widely recognized by the general consuming public of the Untied States as a designation of source

of the goods or services of the mark’s owner.” Id. To establish a prima facie claim under the federal

dilution statute, a plaintiff must plead the following: (1) he is the owner of a mark that qualified as

famous; (2) the defendant is making commercial use in interstate commerce of a mark; (3)

defendant’s use began after the plaintiff’s mark became famous; and (4) defendant’s use causes

dilution by lessening the capacity of the plaintiff’s mark to identify and distinguish goods. Times

Mirror Magazines, Inc. v. Las Vegas Sports News, L.L.C., 212 F.3d 157, 163 (3d Cir.2000).

       Defendant’s argument primarily implicates the first element—whether Plaintiffs are the

owners of a mark that qualifies as famous. The Third Circuit considers the following factors when

determining whether a mark is distinctive or famous:

       (A) the degree of inherent or acquired distinctiveness of the mark; (B) the duration
       and extent of use of the mark in connection with the goods or services with which
       the mark is used; (C) the duration and extent of advertising and publicity of the
       mark; (D) the geographical extent of the trading area in which the mark is used; (E)
       the channels of trade for the goods or services with which the mark is used; (F) the
       degree of recognition of the mark in the trading areas and channels of trade used by
       the marks' owner and the person against whom the injunction is sought; (G) the
       nature and extent of use of the same or similar marks by third parties.


Id. (citing 15 U.S.C. § 1125(c)(1)(A)–(H)).

       With these factors in mind, the Court analyzes Plaintiffs’ allegations. The Complaint pleads

that Plaintiffs have made substantial investments in the marks and have enduringly used and

promoted the marks in connection with their successful news businesses for over two decades.



                                                  8
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 9 of 10 PageID: 257




(See Compl. ¶¶8, 9, 54–59.) Plaintiffs plead that they have been using the marks since 1999,

(Compl. ¶8), that the marks are registered (Compl. ¶9), and that they have continually operated

their businesses under these marks on a national level. (Compl. ¶10). Plaintiffs allege that they use

these marks on their websites, promotional materials, and social media and have spent significant

amounts of money promoting these marks and their businesses. (Id. ¶¶10–11.) Based on these

allegations, the duration, promotion, and channels of trade factors weigh in favor of Plaintiffs’

assertion that the Desi Marks are “famous.” It is not for the Court to act as juror at the motion to

dismiss phase and determine whether the marks are in fact famous. Rather the Court takes the

allegations in the Complaint as true. As such, the Court finds that Plaintiffs properly plead that the

marks are famous. Therefore, the motion to dismiss the trademark dilution claims is DENIED. 5

        C. Improper Use and Registration of Website Names Under 15 U.S.C. § 1125(d)

        Defendant next moves to dismiss Plaintiffs’ cause of action for improper use and

registration of website names under 15 U.S.C. § 1125(d). Defendant argues that the claim should

be dismissed for essentially the same reasons that the other Lanham Act claims should be

dismissed—Plaintiffs’ marks are generic. (Mot. at 13.) Therefore, Defendant argues, that there

cannot be a likelihood of confusion. (Id.) The Court rejects this argument for the same reasons

articulated above. Plaintiffs sufficiently plead that Plaintiffs’ websites and Defendant’s websites

were confusingly similar. (See Compl. ¶¶46–51.) This is all the Court may opine on at motion to

dismiss juncture. The Court will not make factual determinations regarding the generic or

distinctive nature of the Desi Marks at this stage. See, e.g., Internet Products LLC v. LLJ

Enterprises, Inc., No. 18-15421, 2020 WL 6883430 (D.N.J. Nov. 24, 2020) (reserving factual


5
 The state common law claims similarly survive because New Jersey dilution law mirrors federal
Lanham Act dilution requirements. See 800-JR Cigar, Inc. v. GoTo.com, Inc., 437 F. Supp. 2d 273
(D.N.J. 2006). Defendant does not otherwise challenge the dilution claim, so the Court’s analysis ends
here.

                                                    9
Case 1:20-cv-01185-RBK-JS Document 20 Filed 03/08/21 Page 10 of 10 PageID: 258




inquiries related to whether mark was generic or distinctive for determination at summary

judgment, not motion to dismiss); CSC Holdings LLC v. Optimum Networks, Inc., 731 F. Supp. 2d

400, 406 (D.N.J. 2010) (determinations related to the likelihood of confusion are questions of fact).

Accordingly, the Court DENIES the motion to dismiss this claim.

        D. Declaratory Relief

        Finally, Defendant moves to dismiss Plaintiffs’ request for declaratory relief. Defendant’s

only argument is that “[i]t is unclear how such comports with the requirements of a declaratory

judgment cause of action[.]” (Mot. at 14.) Declaratory judgments are sought pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201. Under this Act, “[i]n a case of actual controversy

within its jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). Plaintiffs’ Complaint

sufficiently states a claim for declaratory relief. Plaintiffs seek a judgment declaring that (1)

Defendant’s use and registration of the infringing websites violate Plaintiffs’ rights; (2) Defendant

must immediately cease and desist use of the marks; and (3) Defendant must transfer the websites

to Plaintiffs. (Compl. ¶¶64–68.) This request seeks to define the rights in relation to the marks,

consistent with the purpose of the Declaratory Judgment Act. Accordingly, the motion to dismiss

on this ground is DENIED.

IV.     Conclusion

        For the reasons contained herein, the Motion to Dismiss is DENIED. An accompanying

Order will issue.

Dated: 3/8/2021                                                           /s/ Robert B. Kugler
                                                                          ROBERT B. KUGLER
                                                                          United States District Judge



                                                   10
